              Case 2:19-cr-00877-CCC Document 96 Filed 06/11/20 Page 1 of 1 PageID: 2134
                                                                                                                              ATTORNEYS AT LAW
                                                                                                                                  Chrysler Building
                                                                                                                   405 Lexington Avenue | 36th Floor
                                                                                                                    New York, New York 10174-3699
                                                                                                                   212.785.2577 | fax 212.785.5203
                                                                                                                              www.carltonfields.com

                                                                                                                                            Atlanta
Michael L. Yaeger                                                                                                                    Florham Park
Shareholder                                                                                                                                Hartford
212.380.9623 direct
                                                                                                                                       Los Angeles
MYaeger@carltonfields.com
                                                                                                                                             Miami
                                                                                                                                         New York
                                                                                                                                           Orlando
                                                                                                                                       Tallahassee
                                                                                                                                            Tampa
                                                                                                                                   Washington, DC
                                                                                                                                  West Palm Beach




                                                               June 11, 2020

           By ECF
           The Honorable Claire C. Cecchi
           United States District Judge
           Martin Luther King Jr. Federal Building and U.S. Courthouse
           50 Walnut Street
           Newark, NJ 07102

                       Re:   United States v. Jobadiah Sinclair Weeks, et al.
                             Case No. 2:19-cr-00877-CCC

           Dear Judge Cecchi:

                   We represent Jobadiah Sinclair Weeks in the above-referenced matter. Please accept this
           letter as notification that Mr. Weeks will not file a formal motion to seal his Memorandum in
           Support of Motion for Appeal, Review, and Revocation of Magistrate Judge’s Detention Order
           (provisionally filed under seal at Dkt. No. 94). Accordingly, it is our understanding that unless
           the Government files such a motion, Dkt. No. 94 will be made public.

                                                                              Respectfully submitted,

                                                                              CARLTON FIELDS

                                                                              /s/

                                                                              Michael L. Yaeger




                                                          Carlton Fields, P.A.
                                                           A Professional Corporation
                                   Carlton Fields, P.A. practices law in California through Carlton Fields, LLP.
